Treat, C. J. The constitution requires all prosecutions to be carried on “ in the name and by the authority of the people of the State of Illinois. The cases of Donnelly v. The People, 11 Illinois, 552, and The People v. The Mississippi and Atlantic Railroad Company, 13 Ib. 66, decides that an information in the nature of a quo warranto is a prosecution within the meaning of that provision. The information in this case was not presented in the mode prescribed by the constitution. It was not exhibited “ in the name and by the authority of the people of the State of Illinois.” But it runs in the name of the State’s attorney, “ who sues for the people in this behalf.” On the authority of the cases already cited, it is substantially defective, and clearly insufficient to support the judgment pronounced by the court. The judgment is reversed. Judgment reversed.